Order entered November 24, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00639-CV

                  TORIANO MANDRELL KIRK, Appellant

                                       V.

                      TANITA NASH ATKINS, Appellee

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-06824-B
                                 ORDER

      In response to our November 9, 2021 order directing him to file a

supplemental clerk’s record requested by appellant on October 21, 2021, Dallas

County Clerk John F. Warren filed a letter stating appellant had not paid for the

record.   Before the Court is appellant’s November 19, 2021 letter verifying

payment was made by a cashier’s check dated November 5, 2021. Accordingly,

we again ORDER Mr. Warren to file the requested supplemental record. The

record SHALL BE FILED no later than November 30, 2021.
      We DIRECT the Clerk of the Court to send a copy of this order to Mr.

Warren and the parties.

                                        /s/   ROBERT D. BURNS, III
                                              CHIEF JUSTICE